DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 27 and 30, the specification, as originally filed, lacks antecedent basis for “an imaginary line tangent to each side cut segment at a location where the side cut segment intersects the top edge of the liner is oriented at a substantially perpendicular angle with respect to the top edge.”  Although applicant’s figures show the curved side cut segments intersecting with the top edge of the liner, there is nothing in the original specification to indicate that 
	Regarding claims 29 and 30, the specification, as originally filed, lacks antecedent basis for “each substantially continuous arc has a substantially constant radius of curvature.”  Although applicant’s figures show each side cut segment forms a substantially continuous arc that crosses from the front panel onto the rear panel, there is nothing in the original specification to indicate applicant ever intended the side cut segments to have such a specific, geometric characteristic.  This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the language “a substantially continuous arc that crosses from the onto the rear panel” is vague and confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 22-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spanish Document No. 1 067 963 to Almeida et al. and Patent Application Publication No. 2001/0004079 to Metzger.
Regarding claim 11, Almeida et al. discloses a bag, which meets the structure Implied by the functional recitation “liner for lining a receptacle”, the bag comprises a front panel, a rear panel and side panels  operatively interconnecting the front and rear panels on respective opposite sides of the bag (Figs. 1-4), each of the front panel and the rear panel extending widthwise of the liner between the side panels, the front, rear and side panels being arranged to define an interior volume of the liner, form a bottom edge of the liner that is closed and form a top edge of the liner that is spaced apart heightwise from the bottom edge of the liner, the top 
However, Almeida et al. does not discloses the width of the mouth being at least three-times the height of the mouth.  Metzger teaches that it is known in the art to adjust a tab height ratio and mouth circumference such that the width of a mouth would be at least three times the height of the mouth in an analogous bag (Fig. 7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of the tabs (handles 1) and circumference of the mouth of the Almeida et al. bag such that the width of the mouth would be at least three-times the height of the mouth, as in Metzger, in order to permit the mouth of the bag to be fitted over a supporting receptacle.
Regarding clam 12. Almeida et al. discloses the apertures in each of the side panels is located on the fold of the side panel (Figs. 1 and 2). 
Regarding claim 13, Almeida et al. discloses the top edge of the liner includes a central recess defining the mouth of the liner, the apertures being disposed in the central recess (Figs. 1 and 2).

Regarding claim 26, Almeida et al. discloses a bag, which meets the structure implied by the functional recitation “liner for lining a receptacle”, the bag comprises a front panel, a rear panel and side panels operatively interconnecting the front and rear panels on respective opposite sides of the liner (Figs. 1-4), each of the front panel and the rear panel extending widthwise of the liner between the side panels, the front, rear and side panels being arranged to define an interior volume of the liner, form a bottom edge of the liner that is closed and form a top edge of the liner that is spaced apart heightwise from the bottom edge of the liner, the top edge of the liner including a mouth that opens into the interior volume of the liner (Figs. 1-4), the side panels each having a fold (8) extending between the bottom and the top of the liner, top margin portions of each of the side panels being folded onto themselves and joined together on opposite sides of the mouth (Figs. 1 and 2), the side panels having apertures therethrough communicating with the mouth (Fig. 1), which meets the structure implied by the functional recitation “for use in exhausting air between the liner and the receptacle when the liner is placed in the receptacle”; wherein the mouth includes a cross cut segment extending widthwise of the liner and a pair of side cut segments that extend heightwise from the cross cut segment to the top edge of the liner (Fig. 2); wherein the mouth has a mouth perimeter; wherein the liner has a liner perimeter about an axis of the liner extending heightwise from the bottom edge to the top edge of the liner; wherein the liner can be flattened such that the front panel and the rear panel are in face- to-face engagement between the side panels, and when the liner is flattened, the mouth has a mouth height and a mouth width that is more than twice the mouth height (Fig. 2), which meets the recitation “wherein the mouth perimeter is from about 50% to about 99% of the liner perimeter”; wherein the mouth and the apertures are formed from a single cutout such that 
However, Almeida et al. does not disclose that each side cut segment curves inward as it extends downward along substantially an entire extent of the side cut segment.  Metzger teaches that it is known in the art to curve each side cut segment inward as it extends downward along an entire extent of the segment in an analogous bag (Fig. 7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to curve each side cut segment inward as it extends downward along an entire extent of the segment in the Almeida et al. bag, as in Metzger, in order to control stress at a zone in the tab (handle 1) and bag portion adjacent the tab.
Regarding claim 22, Almeida et al. discloses the apertures in each of the side panels is located on the fold (8) of the side panel (Figs. 1 and 2).
Regarding claim 23, Almeida et al. discloses the top edge of the liner includes a central recess defining the mouth of the liner, the apertures being disposed in the central recess (Figs. 1 and 2).
Regarding claim 24, Almeida et al. discloses the side panels each have a half-width extending from the respective fold to a corner of the liner and the top margin portions each have a width, the width of the top margin portions being from about 10% to about 90% of the half-width of the side panels.
Regarding claim 27, Almeida et al. discloses an imaginary line tangent to each side cut segment at a location where the side cut segment intersects the top edge of the liner (i.e., at the cross cut segment) is oriented at a substantially perpendicular angle with respect to the top edge (Fig. 2).
Regarding claim 28, curving each side cut segment inward as it extends downward along an entire extent of the segment in the Almeida et al. bag, as in Metzger and discussed above, meets the recitation “wherein the liner has an expanded configuration, and wherein in 
Regarding claim 29, curving each side cut segment inward as it extends downward along an entire extent of the segment in the Almeida et al. bag, as in Metzger and discussed above, meets the recitation “wherein each substantially continuous arc has a substantially constant radius of curvature.”
Regarding claim 30, curving each side cut segment inward as it extends downward along an entire extent of the segment in the Almeida et al. bag, as in Metzger and discussed above, meets the recitation “wherein each substantially continuous arc intersects the top edge of the liner at an intersection location”.  Moreover, Almeida et al. discloses an imaginary line tangent to each side cut segment at a location where the side cut segment intersects the top edge of the liner (i.e., at the cross cut segment) is oriented at a substantially perpendicular angle with respect to the top edge (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 11-14 22-24 and 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734